Citation Nr: 1443510	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee strain with degenerative joint disease (DJD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disability. 

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in November 2011.  However, in October 2011, he cancelled the hearing and withdrew his request for a hearing. 

In a May 2014 decision, the Board denied entitlement to service connection for restless leg syndrome and a bilateral shoulder disability, and remanded the left knee claim for further development and consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee strain with DJD was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current left knee disability to service.



CONCLUSION OF LAW

The criteria for establishing service connection for a left knee strain with DJD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice was provided in a letter dated in September 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service discharge examination, VA treatment records, VA examination reports, private treatment records, and hearing testimony.  The RO made a formal finding that the remainder of his service treatment records are unavailable in December 2009, and the Veteran was advised of such in a letter that month.  

The Board remanded the claim in May 2014 to get an addendum VA medical opinion, which was accomplished in July 2014.  The agency of original jurisdiction has substantially complied with the May 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In October 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO asked questions directed at identifying whether the Veteran met the criteria for service connection, particularly the need for a health care provider's opinion that the Veteran's current disabilities were related to service.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified      any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining   such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument. Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in      the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II. Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during   a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a left knee strain with DJD.  He states that he was a field wireman for an engineering company in service, and was required to climb 40 to 50 foot electrical poles.  He submitted photographs of himself working on high poles in service.  He stated that, many times, he fell 40 or more feet to the ground.  He believes that this climbing and falling from these poles caused his current left knee strain with DJD.  He also notes that he is in receipt of service connection for a right knee disability due to those activities, and therefore, should also be granted service connection for the left knee disability for the same reason.  

The Veteran's service treatment records, except for his discharge examination in May 1955, are not available.  The legal standard for proving such claims is not lowered, but VA has a heightened duty to explain its findings and conclusions   and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that most of the Veteran's STRs are unavailable, the Veteran is competent to state that he climbed poles in service and occasionally     fell from these poles.  In addition, the VA examiner who provided an opinion concerning a nexus also considered these in-service activities in rendering his opinion. 

The Veteran's discharge examination dated in May 1955 revealed that the lower extremities were normal.  The Veteran reported knee pain in the morning.  X-rays of both knees were normal.  

On his application for service connection for left knee strain, the Veteran stated that he was first treated for the condition in 2006.  

A January 2006 private treatment record noted that was seen for a knee condition.  He stated that an injection only helped relieve the pain for a month.  A November 2009 VA treatment note diagnosed bilateral knee osteoarthritis.  A March 2010   VA treatment note reveals that November 2009 bilateral knee X-rays in showed bilateral tricompartmental DJD with valgus malalignment.  

A VA joints examination was conducted in May 2010.  The examiner stated that he spoke with the Veteran's private physician's office, and he was faxed treatment records (which are associated with the Veteran's VBMS file) showing that the Veteran's right knee was bothering him in 1966, and in 1956 swelling of the right lower leg was noted.  In light of this treatment, the examiner stated that it appears at least as likely as not that the Veteran's right knee condition is a result of service.  As there was no entry concerning the left knee in these 1950 and 1960 private treatment records, the examiner stated that he could not comment on any relationship between the Veteran's left knee disability and service without resorting to speculation. 

In a June 2010 letter, a private physician's assistant stated that the Veteran has been treated for knee problems at her clinic since 1985.  She also stated that it is not for certain, but it is possible, that his repetitive falling from poles in service could have contributed to his DJD of the left knee.  In an August 2010 letter, one of the Veteran's VA treating physicians stated that his falling off of poles in service could have contributed to wear and tear on his knees.  In a December 2010 letter, one of the Veteran's private treating physicians stated that the Veteran's bilateral knee arthritis could be related to his falls in service.  The physician felt that if his right knee arthritis was indeed found to be related to his falls, there would be no reason to assume his left knee would not also be related to the falls.  

The claims file was returned to the VA examiner who conducted the May 2010 examination in July 2014.  The examiner stated that in 2009, X-rays showed bilateral tricompartmental degenerative disease in the knees.  The examiner noted that the Veteran complained of knee pains on separation from service; however, there is a many year time frame between discharge and left knee complaints      and findings.  His bilateral tricompartmental DJD is more likely due to natural progression of disease with age, and less likely specifically due to isolated knee complaints at discharge or shortly after service.  The examiner noted that the reason for this opinion was the Veterans age.  The examiner stated that what further supports this theory is that other X-rays the Veteran has within this system also showed degenerative changes in other joints.  Therefore, this would indicate that natural progression of disease with age is the more likely causative factor of his left knee arthritis, as arthritis is present in other joints.

Therefore, after a thorough review of all available medical records, the examiner opined that it is less likely that his left knee degenerative change is due to the activities of climbing electrical poles and allegedly landing hard on the legs or falling occasionally, due to the above-mentioned reasoning and rationale.  The examiner also opined that, if degenerative disease were specifically due to military service and his activities, one would have expected his joint changes to be much more severe than they are currently reported (or have been in the past), as over 50 years have elapsed since service.

The Board acknowledges the favorable nexus opinions of record.  However, these health care providers indicated only that the Veteran left knee disability "could be" or is "possibly" related to service, or that service "could have" contributed to his current condition.  Hence, these opinions are speculative and of little probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative medical opinion cannot establish in-service medical nexus to service). see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

To the extent that the Veteran himself believes that his current left knee strain with DJD is related to his active service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a knee disability or arthritis requires medical testing and medical expertise to determine.  Moreover, whether any symptoms in service or following service are in any way related to his current left knee strain with DJD is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the etiology of his current left knee strain with DJD are not competent medical evidence.  

The Board finds the opinion of the May 2010 VA examiner with the July 2014 addendum to be significantly more probative than the equivocal opinions of the other health care providers and the Veteran's lay assertions.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake,    22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes the contention of the Veteran that because his right knee is service connected from the activities in service then his left knee should be as well.  However, the May 2010 VA examiner noted the private treatment record showing treatment for the right leg or knee in the 1950's and 1960's, which formed the basis for his favorable opinion on the right knee and the RO's granting of service connection.  The examiner noted the lack of any left knee complaints or treatment during these decades in arriving at his negative opinion regarding the Veteran's left knee claim.  The Board also finds these private treatment records revealing no complaints or findings of any left knee condition from the 1950's to 1985 weighs against the claim.  See generally, AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim)

In summary, there is no competent evidence showing arthritis in the left knee in service or for many years thereafter, and the most probative evidence is against       a finding that the Veteran's current left knee disability is related to service.  Accordingly, service connection for a left knee strain with DJD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left knee strain with DJD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


